Case 1:21-cv-00538-PKC-LB Document 20 Filed 05/28/21 Page 1 of 1 PageID #: 55




                                         May 28, 2021
Via ECF Only
Hon. Pamela K. Chen
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    J.T. v. IHOP Restaurants, LLC, et al.
              Case No. 1:21-cv-00538-PKC-LB
              Status Report in response to 5/11/2021 & 5/25/2021 Orders


Dear Judge Chen:

We represent the Plaintiff in the above-referenced matter and write in response to your Honor’s
May 11, 2021 and May 25, 2021 Orders requesting a status report.

Simultaneously with this letter, affidavits of service for all defendants will be filed with the
Court via ECF. All Defendants have been served within 90 days of filing of the Complaint.

As to the identity of citizenship of defendants IHOP Restaurants, LLC and Richmond IHOP,
LLP:
       1) IHOP Restaurants, LLC, is a wholly owned subsidiary of Dine Global Brands, Inc., a
           Delaware corporation and a citizen of the State of Delaware; and
       2) Richmond IHOP, LLC, is owned by a single member, Jhong U. Kim, a citizen of and
           domiciled in Richmond County in the State of New York.

                                            Very truly yours,

                                            GREENBERG LAW P.C.




                                            BY:
                                                  Joseph P. DePaola
